DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of U.S. 15/272,892 (filed on Sep. 22, 2016 – now U.S. Patent No. 10,440,574). The prosecution history and references cited in the above application have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on November 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,440,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments (“REMARKS”) filed on November 9, 2020 have been fully considered but they are moot in view of a new ground of rejection.
Claims 27-46 are pending. Claim 28 was amended.

Re: Double Patenting
The non-statutory obviousness-type double patenting of claims 27-46 has been withdrawn in view of the terminal disclaimer filed on November 9, 2020.

Re: Rejections under 35 U.S.C. § 112
The rejection of claim 28 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments. However, a new ground of rejection for indefiniteness has been asserted for claims 27-41. See Claim Rejections - 35 USC § 112 below for details.

Re: Rejections under 35 U.S.C. § 102
Applicant’s arguments to claim 27 on pg. 7 has been fully considered but is now moot in view of a new ground of rejection. See Claim Rejections - 35 USC § 103 below for details.

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments to claim 29 on pg. 8 has been fully considered but is now moot in view of a new ground of rejection. See Claim Rejections - 35 USC § 103 below for details.
Applicant’s arguments to claim 33 on pp. 8-9 has been fully considered and are persuasive. The claim is directed to pre-filtering outliers of a wireless signal. The rejection relied on Günther, which is directed to processing and filtering packets. While a wireless signal may contain packet data in electromagnetic form, the processing in Günther is not performed at the signal level.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 27, transit times of wireless signals between two devices are collected and used to derive “one or more range measurement” between said devices. The “accuracy of the one or more range measurements” is used to determine if one of the device should be unlocked. The use of the term “accuracy” in the context with the rest of the limitations is indefinite. It raises the question: how is a measurement considered accurate if there is no point of reference of what is considered accurate? For example, if the distance between two objects is measured to be 5ft, wouldn’t the measurement itself be considered accuracy” of the range measurements is “based at least in part on an accuracy of the transit times”. If the transit times were measured to be 0.1ms, how does one determine if said measured value of 0.1ms was an accurate measurement or not?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (hereinafter, “Sengupta”), U.S. 2005/0221798 in view of Bengtsson et al. (hereinafter, “Bengtsson”), U.S. 2016/0277925.
As per claim 27: Sengupta discloses: A non-transitory computer readable storage medium storing instructions which, when executed by a first device, cause a hardware processor of the first device to carry out operations comprising (a controller 42 of a wireless device 40 [Sengupta, ¶15; Fig. 3]): receiving, by the first device, at least one wireless signal from a second device; transmitting, by the first device, at least one wireless signal to the second device; determining, by the first device, transit times of the at least one received wireless signal and the at least one transmitted wireless signal; determining, by the first device, one or more range measurements between the first device and the second device based at least in part on the transit times (a round trip signal propagation time between the wireless device and wireless body appliance is measured to determine a distance between the two units [Sengupta, ¶16]); determining, by the first device, an unlock decision based at least in part on the one or more range measurements (unlocking the wireless device when the distance between the wireless device and wireless body appliance is within a predetermined distance [Sengupta, ¶¶16-17; Fig. 4]).
Sengupta does not disclose “an accuracy of the one or more range measurement” to determine if the wireless device is unlocked. However, Bengtsson is directed to analogous art of unlocking a first device based on its distance to a second device [Bengtsson, ¶30]. A first device is determined to be unlocked by calculating a distance by multiplying an ultrasound message propagation time with a constant representing the speed of sound and comparing the calculated distance to a predetermined distance threshold [Bengtsson, ¶44]. The “accuracy” corresponds to how close the calculated distance is within the threshold. If the calculated distance is within said threshold, an unlock decision is made.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a threshold to the predetermined distance of Sengupta. The threshold would have allowed distance measurements to be within a accuracy” of a predetermined limit to unlock a device. Furthermore, having a threshold would help offset possible measurement errors and/or variations.

As per claim 29: Sengupta in view of Bengtsson discloses all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson disclose: wherein the accuracy of the one or more range measurements is based at least in part on an accuracy of the transit times (comparing the calculated ultrasound message propagation time to a predetermined time threshold [Bengtsson, ¶44]). 

As per claim 30: Sengupta in view of Bengtsson discloses all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson discloses: wherein the one or more range measurements are determined by a wireless controller of the first device (the controller is operative for controlling the overall operation of the wireless device [Sengupta, ¶13]).

As per claim 31: Sengupta in view of Bengtsson discloses all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson discloses: determining, by the first device, that the second device is within a threshold range of the first device; and determining, by the first device, that the unlock decision is positive (unlocking the wireless device when the distance between the wireless device and wireless body appliance is within a predetermined distance [Sengupta, ¶¶16-17; Fig. 4]).

28 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Bengtsson and in further view of Youssef, M. A. et al. (hereinafter, “Youssef”), WLAN Location Determination via Clustering and Probability Distribution, 2003.
As per claim 28: Sengupta in view of Bengtsson discloses all limitations of claim 27. Sengupta in view of Bengtsson do not disclose: wherein the unlock decision is based at least in part on clustering multiple range measurements. However, Sengupta does suggest that a combination of techniques and measured data may be used to determine a distance between units. For example, round trip time and power levels are some of the possible combinations [Sengupta, ¶16]. Youssef discloses a Joint Clustering (JC) technique (“The Joint Clustering technique uses the joint probability distributions of the signal strength of different access points to find the most probable user location given the observed signal strength values”) for providing an accurate system for determining the user location (e.g. distance) [Youssef, pg. 1, “Introduction”; pg. 3, “The Joint Clustering Technique”].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement multiple techniques for determining the distance between two wireless devices, such as round trip time and power levels. Using multiple distance measuring techniques would have enhanced the accuracy of determining the physical distance. Furthermore, the JC technique in Youssef addresses noisy wireless channels and reduces computational costs of searching a radio map (see Abstract).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Bengtsson and in further view of Giobbi (hereinafter, “Giobbi”), U.S. 2014/0337920.
As per claim 32: Sengupta in view of Bengtsson disclose all limitations of claim 27. Sengupta in view of Bengtsson do not disclose the limitations of claim 32. However, Giobbi is directed to a proximity-based lock/unlock feature between a host device and a secure element [Giobbi, ¶36]. Giobbi discloses: wherein the unlock decision is based at least in part on one or more of a type of the first device, a type of the second device, a count of wireless signals received by the first device, a degree of conformity of the one or more range measurements to a model of range data, and one or more characteristics of an environment in which the first device and the second device are located (the proximity may be based on variable threshold derived on a number of factors, including the device types and public/private environments [Giobbi, ¶61]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined distance in Sengupta as a dynamic distance threshold. A dynamic distance threshold would have compensated for any device factors or variables that may have affected the wireless signal between the wireless device and wireless body appliance.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Bengtsson and in further view of Aggarwal.
As per claim 38: Sengupta in view of Bengtsson discloses all limitations of claim 27. Sengupta in view of Bengtsson do not disclose: wherein a first packet is received via the at least one wireless signal. However, Aggarwal is directed to analogous art of position and 
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to measure RTTs using packets in the modified system of Sengupta in view of Aggarwal. RTT techniques were known to use data packets as a means for measurement and would not have required significant modifications to most devices as packet-based communications were already commonly utilized.

As per claim 39: Sengupta in view of Aggarwal discloses all limitations of claim 38. Furthermore, Sengupta in view of Aggarwal discloses: wherein the first data packet is encrypted according to a first encryption according to a first encryptions sequence in a plurality of encryption sequence (wireless encryption [Aggarwal, ¶108]).

As per claim 40: Sengupta in view of Aggarwal discloses all limitations of claim 39. Furthermore, Sengupta in view of Aggarwal discloses: wherein a second data packet is received via the at least one wireless signal (RTT involves sending and receiving packets [Aggarwal, ¶¶69-71]).

As per claim 41: Sengupta in view of Aggarwal discloses all limitations of claim 40. Furthermore, Sengupta in view of Aggarwal discloses: wherein the second packet is encrypted according to a second encryption scheme (wireless encryption [Aggarwal, ¶108]).

s 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Giobbi.
As per claim 42: Sengupta discloses: A computer system comprising: a computer readable storage device storing executable instructions; and a hardware processor configured to, in response to executing the computer executable instructions, carry out operations comprising (a controller 42 of a wireless device 40 [Sengupta, ¶15; Fig. 3]; wherein the controller is operative for controlling the overall operation of the wireless device [Sengupta, ¶13]): receiving at least one wireless signal from a device; transmitting at least one wireless signal to the device; determining transit times of the at least one received wireless signal and the at least one transmitted wireless signal; determining one or more range measurements between the computer system and the device based at least in part on the transit times (a round trip signal propagation time between the wireless device and wireless body appliance is measured to determine a distance between the two units [Sengupta, ¶16]); determining an unlock decision based at least in part on the one or more range measurements and a(unlocking the wireless device when the distance between the wireless device and wireless body appliance is within a predetermined distance [Sengupta, ¶¶16-17; Fig. 4]).
Sengupta does not disclose the predetermined distance, or the “threshold”, is “dynamic”. However, Giobbi is directed to a proximity-based lock/unlock feature between a host device and a secure element [Giobbi, ¶36]. The proximity may be a variable (“dynamic”) threshold based on one or more number of factors, such as a user preference [Giobbi, ¶61].


As per claim 43: Sengupta in view of Giobbi discloses all limitations of claim 42. Furthermore, Sengupta in view of Giobbi discloses: wherein a value of the dynamic range threshold is based at least in part on a type of the computer system and a type of the device (a variable threshold may be based on a number of factors, including the device types and public/private environments [Giobbi, ¶61]).

Allowable Subject Matter
Claims 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-16-2021